UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to DYNEGY INC. DYNEGY HOLDINGS INC. (Exact name of registrant as specified in its charter) Entity Commission File Number State of Incorporation I.R.S. Employer Identification No. Dynegy Inc. 001-33443 Delaware 20-5653152 Dynegy Holdings Inc. 000-29311 Delaware 94-3248415 1000 Louisiana, Suite 5800 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 507-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Dynegy Inc. Yes x No ¨ Dynegy Holdings Inc. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Dynegy Inc. Yes x No ¨ Dynegy Holdings Inc. Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Dynegy Inc. x ¨ ¨ ¨ Dynegy Holdings Inc. ¨ ¨ x ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Dynegy Inc. Yes ¨ No x Dynegy Holdings Inc. Yes ¨ No x Indicate the number of shares outstanding of Dynegy Inc.’s class of common stock, as of the latest practicable date: Common stock, $0.01 par value per share, 120,599,755 shares outstanding as of August 2, 2010.All of Dynegy Holdings Inc.’s outstanding common stock is owned by Dynegy Inc. This combined Form 10-Q is separately filed by Dynegy Inc. and Dynegy Holdings Inc.Information contained herein relating to any individual registrant is filed by such registrant on its own behalf.Each registrant makes no representation as to information relating to a registrant other than itself. DYNEGY INC. and DYNEGY HOLDINGS INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC.: Condensed Consolidated Balance Sheets—Dynegy Inc.: June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations—Dynegy Inc.: For the three and six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows—Dynegy Inc.: For the six months ended June 30, 2010 and 2009 6 Condensed Consolidated Statements of Comprehensive Income (Loss)—Dynegy Inc.: For the three and six months ended June 30, 2010 and 2009 7 Condensed Consolidated Balance Sheets—Dynegy Holdings Inc.: June 30, 2010 and December 31, 2009 8 Condensed Consolidated Statements of Operations—Dynegy Holdings Inc.: For the three and six months ended June 30, 2010 and 2009 9 Condensed Consolidated Statements of Cash Flows—Dynegy Holdings Inc.: For the six months ended June 30, 2010 and 2009 10 Condensed Consolidated Statements of Comprehensive Income (Loss)—Dynegy Holdings Inc.: For the three and six months ended June 30, 2010 and 2009 11 Notes to Condensed Consolidated Financial Statements 12 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 33 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK—DYNEGY INC. AND DYNEGY HOLDINGS INC. 53 Item 4. CONTROLS AND PROCEDURES—DYNEGY INC. AND DYNEGY HOLDINGS INC. 54 PART II. OTHER INFORMATION Item 1. LEGAL PROCEEDINGS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 55 Item 1A. RISK FACTORS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 55 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS—DYNEGY INC. 55 Item 6. EXHIBITS—DYNEGY INC. AND DYNEGY HOLDINGS INC. 55 EXPLANATORY NOTE This report includes the combined filing of Dynegy Inc. (“Dynegy”) and Dynegy Holdings Inc. (“DHI”).DHI is the principal subsidiary of Dynegy, providing nearly 100 percent of Dynegy’s total consolidated revenue for the six-month period ended June 30, 2010 and constituting nearly 100 percent of Dynegy’s total consolidated asset base as of June 30, 2010.Unless the context indicates otherwise, throughout this report, the terms “the Company,” “we,” “us,” “our” and “ours” are used to refer to both Dynegy and DHI and their direct and indirect subsidiaries.Discussions or areas of this report that apply only to Dynegy or DHI are clearly noted in such section. 2 Table of Contents DEFINITIONS As used in this Form 10-Q, the abbreviations contained herein have the meanings set forth below. ACES APB The American Clean Energy and Security Act of 2009 Accounting Principles Board BACT Best available control technology (air) BART Best available retrofit technology BTA Best technology available Cal ISO The California Independent System Operator CARB California Air Resources Board CAA Clean Air Act CCA Coal combustion ash CCR Coal combustion residuals CDWR California Department of Water Resources CEC California Energy Commission CFTC Commodity Futures Trading Commission CO2 Carbon Dioxide CRM Our former customer risk management business segment CUSA Chevron U.S.A. Inc., a wholly owned subsidiary of Chevron Corporation DHI Dynegy Holdings Inc. DMG Dynegy Midwest Generation, Inc. DMSLP Dynegy Midstream Services L.P. EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles of the United States of America GEN Our power generation business GEN-MW Our power generation business - Midwest segment GEN-NE Our power generation business - Northeast segment GEN-WE Our power generation business - West segment GHG Greenhouse Gas ICC Illinois Commerce Commission IMA In-market asset availability ISO Independent System Operator LNG Liquefied natural gas MISO Midwest Independent Transmission Operator, Inc. MMBtu One million British thermal units MW Megawatts MWh Megawatt hour NPDES National Pollutant Discharge Elimination System NRG NRG Energy, Inc. NYSDEC New York State Department of Environmental Conservation OAL Office of Administrative Law OTC Over-the-counter PJM PJM Interconnection, LLC PPEA Plum Point Energy Associates, LLC PSD Prevention of significant deterioration PUHCA Public Utility Holding Company Act of 1935, as amended RCRA Resource Conservation and Recovery Act RGGI Regional Greenhouse Gas Initiative RMR Reliability Must Run RSG Revenue Sufficiency Guarantee SCEA Sandy Creek Energy Associates, LP SCH Sandy Creek Holdings LLC SEC U.S. Securities and Exchange Commission SPDES State Pollutant Discharge Elimination System VaR Value at Risk VIE Variable Interest Entity 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1—FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC. DYNEGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in millions, except share data) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash and investments 87 78 Short-term investments 9 Accounts receivable, net of allowance for doubtful accounts of $36 and $22, respectively Accounts receivable, affiliates 1 2 Inventory Assets from risk-management activities Deferred income taxes 7 6 Broker margin account Prepayments and other current assets Total Current Assets Property, Plant and Equipment Accumulated depreciation ) ) Property, Plant and Equipment, Net Other Assets Restricted cash and investments Assets from risk-management activities Intangible assets Other long-term assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accounts payable, affiliates 8 — Accrued interest 36 36 Accrued liabilities and other current liabilities Liabilities from risk-management activities Notes payable and current portion of long-term debt Total Current Liabilities Long-term debt Long-term debt, affiliates Long-Term Debt Other Liabilities Liabilities from risk-management activities Deferred income taxes Other long-term liabilities Total Liabilities $ $ Commitments and Contingencies (Note 12) Stockholders’ Equity (Note 15) Common Stock, $0.01 par value, 420,000,000 shares authorized at June 30, 2010 and December 31, 2009, and 121,115,507 and 120,715,515 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 1 1 Additional paid-in capital Subscriptions receivable (2
